AO 2458 (Rev. 02/08/20·19) Judgment in a Criminal Petty Case (Modified)··                                                             Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                      V.                                      (For Offenses Committed On or After November 1, 1987)


                     Ruben Catalan-Gutierrez                                   Case Number: 3:20-mj-20441

                                                                              Dacelv Garcia
                                                                              Defendant's Attorn


REGISTRATION NO. 9466 6298
                                                                                                             FILED
THE DEFENDANT:                                                                                               FEB 2 7 2020
 lZl pleaded guilty to count( s) 1 of Complaint
                                                                                  CLERK, U.S. DISTRICT COURT
 D was found guilty to count(s)                                                SOUTHERN DISTRICT OF CALIFORNIA
   after a plea of not guilty.                                                BY                             "T


   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1
 D The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ---~--------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                          /
                      rn' TIME SERVED                     D _ _ _ _ _ _ _ _ _ _ days

 lg] Assessment: $10 WAIVED                       lg] Fine: WAIVED
 lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, February 27, 2020
                                                                            Date of Imposition of Sentence


                                                                             1111:&~
                                                                            HONORABLE F. A. GOSSETT III
                                                                            UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy.                                                                                                     3:20-mj-20441
